The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1, 4, 5, 11, 12 and 14 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art including Fietz et al (2013/0306891) and Gensert (DE102015211665) disclose solenoids with elastic members.  However, none of the cited prior art teaches the invention as particularly claimed.
The closest prior art, Fietz in view of Gensert, teaches both an elastic member and a damping element. However, the prior art does not teach a damper that fits into the armature and an elastic member that contacts both the armature and the damper.  There is no motivation to modify the device of Fietz as modified by Gensert as described in independent Claim(s) 1, 4 or 12.  At least the incorporation of these features is not taught or reasonably suggested by the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth W. Mackay-Smith, whose telephone number is 571.272.9792. The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider may be reached at 571-272-3607 or Mary McManmon may be reached at 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you should have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SETH W. MACKAY-SMITH/
Primary Examiner, Art Unit 3753